DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
The specification as originally filed fails to define the limitation “PCB rail” recited in claims 4, 16, and 20.
Should the term PCB be the acronym for “Printed Circuit Board,” please confirm on the record. Otherwise, amend and define the acronym PCB on the record.
For examination on the merits, claims will be interpreted as follows:  
Claim 4.  The air purifying device according to claims 1, wherein the needles are attached to support structures that are 
Claim 6. An air purifying device comprising:
- a grounded honeycomb structure having a plurality of hexagonal openings, wherein the honeycomb structure is supported by a frame,
- a plurality of ionization needles arranged downstream of the honeycomb structure, wherein each of the needles is coaxially aligned with a respective center axis of an opening of the honeycomb structure, wherein the needles are attached to [[PCB]] rails embedded in plastic structures in the form of aerodynamic profiles, and
- a plurality of collector plates arranged downstream of the plurality of ionization needles, 
- and wherein the device is configured to generate ionization corona discharge by positive ionization voltage led to the needles.
Claim 20. The air purifying device according to claim 16, wherein the grounded honeycomb structure, the [[PCB]] rails and the plurality of collector plates are supported by the frame.
Claim Objections
Applicant is advised that should claim 2 be found allowable, then claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities:  Claim 1 line 6 “a[[n]] hexagonal opening” for consistency with the antecedent which is interpreted as previously recited in line 2 of claim 1, i.e., a plurality of hexagonal openings, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the form of PCB rails" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation was not previously recited.
Claims 6 and 16 each recites the limitation "the form" in lines 2 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claims.  The limitation "the form" was not previously recited.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hepperle (EP 3552710, see translation).
For claim 1, as interpreted, Hepperle discloses an air purifying device (“The electrostatic filter unit serves to filter out impurities from the air flowing through them. The electrostatic filter unit according to the invention has an ionization unit and a separation unit. The separation unit is connected downstream in the flow direction of the ionization unit.”) comprising:
a grounded structure (“counter electrode”) having a plurality of openings (“a plurality of openings are provided in the counter electrode”), wherein the structure is supported by a frame (Figs. 2-4;  “According to a preferred embodiment, the ionization unit has a housing in which at least the ionization element is accommodated. The housing preferably has a box shape that is open to the front and rear. The housing can therefore also be referred to as a frame. The ionization element preferably consists of an ionization electrode frame and the at least one ionization electrode. The at least one ionization electrode and the ionization electrode frame are preferably accommodated in the housing in this case. In addition, the counter electrode is also preferably at least partially received in the housing. The counter electrode may in this case be accommodated, for example, on the front side of the housing and thus form the front side of the ionization unit. In addition, the housing may have a protective grid, which is arranged in the flow direction in front of the counter electrode… The housings 33, 23 each represent forward and rearward open rectangular frames.”),
 	a plurality of ionization needles (Figs. 2-4) arranged downstream of the structure, wherein at least some of the needles are coaxially aligned with a respective center axis of an opening of the structure (Figs. 2-4; “The ionization electrode with the electrode tip is preferably oriented coaxially in the opening of the negative counter electrode… In Fig. 9, the principle of the ionization unit 2 is shown schematically.  In particular, it is shown here that the tip 211 of the ionization electrode 21 lies in the middle of the length of the tubular projection 221.”), and 
a plurality of collector plates arranged downstream of the plurality of ionization needles (“In the deposition unit 3, precipitation electrodes 30, 31 are arranged alternately. In the embodiment shown, the collecting electrodes 30, 31 are designed plate-shaped and arranged parallel to each other.”),
and wherein the device is configured to generate ionization corona discharge by positive ionization voltage led to the needles (“the ionization is carried out via a positive corona discharge by means of the needle-shaped ionization electrode 21.”).
Hepperle does not explicitly discuss a honeycomb structure having a plurality of hexagonal openings.  However, said a honeycomb structure having a plurality of hexagonal openings is considered a change in shape, and a change in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a honeycomb structure having a plurality of hexagonal openings, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Regardless, Hepperle teaches said structure “can have different geometries in particular the opening can have a round or hexagonal cross section.”  One of ordinary skill in the art at the effective filing date of the current invention would obviously envisage the invention of Hepperle to teach the limitations of the instant invention since a honeycomb comprises a plurality of hexagonal cross sections, and Hepperle suggests modification for the openings in said structure.
Additionally, note that electrical systems require power to operate.  Hepperle teaches—“In order to apply the required voltage to the ionization element 28, the ionization element 28 has to be connected to a high-voltage unit (not shown), that is, brought into contact with it. In the illustrated embodiment, the ionization element 28 for this purpose has a contact point 202, which is provided at a longitudinal end of the connecting web 200. At the contact point 202, an insulation coating provided on the ionization element is recessed. In the illustrated embodiment, the pad 202 is provided on an upwardly and rearwardly bent portion of the connecting web 200 at a longitudinal end....As it turned out FIG. 5 results in the top of the housing 23, a passage for a contact 26, which extends upward beyond the top of the housing 23, is provided. The contact 26 can thus be connected at the bottom thereof to the contact point 202 of the ionization element 28 and the ionization element 28 can thus be connected via the contact 26 to a high voltage unit (not shown).”  Electrical circuits may be connected to ground (earth) for several reasons.  Exposed metal parts of electrical equipment are grounded, so that failures of internal insulation trigger protective mechanisms such as fuses or circuit breakers in the circuit to remove power from the device.  This ensures that exposed parts can never have a dangerous voltage with respect to ground, which could cause an electric shock if a grounded person touched them and is an essential part of the safety to prevent electric shock.
For claims 2 and 12, the teaching of Hepperle is relied upon as set forth above and does not comprise any additional filter or filter system.
For claim 3, the teaching of Hepperle is relied upon as set forth above and further discloses wherein the device is configured such that corona discharge spreads from tips of the needles to the honeycomb structure (“In Fig. 9, the principle of the ionization unit 2 is shown schematically.  In particular, it is shown here that the tip 211 of the ionization electrode 21 lies in the middle of the length of the tubular projection 221.  Between the tip 211 and the projection 211, an electric field F is formed.  In particular, the ionization is carried out via a positive corona discharge by means of the needle-shaped ionization electrode 21.  At the tip 211 of the ionization electrode 21, which can also be referred to as a needle tip, a corona discharge forms between the ionization element and the negative counter electrode 22 when the electric field is increased.”).
For claim 4, as interpreted, the teaching of Hepperle is relied upon as set forth above.  Hepperle discloses needles are attached to support structures that are rails, i.e., a type of support structure (Figs. 5-8; “the ionization electrode frame and the ionization electrodes are completely electrically isolated except for the contact point and the electrode tips by means of an insulating surface coating. By thus providing the ionization element with an electrically insulating coating except at the tip (s) and contact point (s),”).
For claim 5, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses needles are partially over-molded by plastic structures (Fig. 9; “The insulation coating, which can also be referred to as the surface insulation of the ionization element, can be produced, for example, by a ceramic coating or a thermoplastic plastic coating… the ionization electrode frame and the ionization electrodes are completely electrically isolated except for the contact point and the electrode tips by means of an insulating surface coating.”).
For claim 6, the teaching of Hepperle is relied upon as set forth above.  Hepperle further illustrates plastic structures are each in a form of an aerodynamic profile in Figs. 2 and 9.
 For claims 7 and 8, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses wherein the material of the needles is wolfram, graphite, graphene, a noble metallic material or an inert material (“… the ionization electrode may be made of tungsten…” whereas tungsten is a chemically inert material).  Regarding claim 8, the phrase “wherein the needles are made of a material that is able to withstand a continuous corona generated oxidation and reduction of material” is an intended result. MPEP § 2114.
For claims 9 and 14, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses that the air purifying device capable being configured to be inserted into a flow channel and attachable to a flow channel (“The electrostatic filter unit may be arranged on the ventilation device, preferably in the suction opening. Alternatively, the electrostatic filter unit can also be installed in the flow direction downstream of the suction opening of the ventilation device. The electrostatic filter unit is installed in the ventilation device such that inflowing air first flows through the ionization unit before it reaches the separation unit.”)
For claim 10, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses that wherein the air purifying device is an electrostatic precipitator (“The electrostatic filter unit according to the invention has an ionization unit and a separation unit. The separation unit is connected downstream in the flow direction of the ionization unit. The separation unit preferably has at least two precipitation electrodes. In the ionization unit particles are charged in the air. Due to the electric field that builds up between the differently charged precipitation electrodes, the charged particles are deposited on the precipitation electrodes and filtered out of the air.”).
For claim 13, regarding the at least some of the needles are coaxially aligned with a respective center axis of an opening of the structure cited above with claim 1 above, Hepperle further discloses wherein each of the needles is coaxially aligned with a respective center axis of an opening of the honeycomb structure (Figs. 2-4; “The ionization electrode with the electrode tip is preferably oriented coaxially in the opening of the negative counter electrode… In Fig. 9, the principle of the ionization unit 2 is shown schematically. In particular, it is shown here that the tip 211 of the ionization electrode 21 lies in the middle of the length of the tubular projection 221.”).
For claim 15, the teaching of Hepperle is relied upon as set forth above and teaches the air purifying device capable of performing a method for separating materials from an air flow as indicated with the citation above, the method comprising:
providing a grounded honeycomb structure having a plurality of hexagonal openings in a flow channel, wherein the honeycomb structure is supported by a frame (see claim 1),
providing a plurality of ionization needles arranged downstream of the honeycomb structure, wherein at least some of the needles are coaxially aligned with a respective center axis of an opening of the honeycomb structure (see claim 1), 
generating ionization corona discharge by positive ionization voltage led to the needles arranged downstream of the honeycomb structure (see claims 1 and 3), and
collecting the materials by collector plates comprising collection surfaces arranged downstream of the needles (see claim 1).
For claim 16, as interpreted, Hepperle discloses an air purifying device (“The electrostatic filter unit serves to filter out impurities from the air flowing through them. The electrostatic filter unit according to the invention has an ionization unit and a separation unit. The separation unit is connected downstream in the flow direction of the ionization unit.”) comprising:
a grounded structure (“counter electrode”) having a plurality of openings (“a plurality of openings are provided in the counter electrode”), wherein the grounded structure is supported by a frame (Figs. 2-4;  “According to a preferred embodiment, the ionization unit has a housing in which at least the ionization element is accommodated. The housing preferably has a box shape that is open to the front and rear. The housing can therefore also be referred to as a frame. The ionization element preferably consists of an ionization electrode frame and the at least one ionization electrode. The at least one ionization electrode and the ionization electrode frame are preferably accommodated in the housing in this case. In addition, the counter electrode is also preferably at least partially received in the housing. The counter electrode may in this case be accommodated, for example, on the front side of the housing and thus form the front side of the ionization unit. In addition, the housing may have a protective grid, which is arranged in the flow direction in front of the counter electrode… The housings 33, 23 each represent forward and rearward open rectangular frames.”),
 	a plurality of ionization needles (Figs. 2-4) arranged downstream of the grounded structure, wherein at least some of the needles are coaxially aligned with a respective center axis of an opening of the grounded structure, wherein the needles are attached to rails embedded in plastic structures in a form of aerodynamic profiles, and (Figs. 2-4; “The ionization electrode with the electrode tip is preferably oriented coaxially in the opening of the negative counter electrode… In Fig. 9, the principle of the ionization unit 2 is shown schematically.  In particular, it is shown here that the tip 211 of the ionization electrode 21 lies in the middle of the length of the tubular projection 221”; see plastic structures illustrated in a form of an aerodynamic profile in Figs. 2 and 9), and 
a plurality of collector plates arranged downstream of the plurality of ionization needles (“In the deposition unit 3, precipitation electrodes 30, 31 are arranged alternately. In the embodiment shown, the collecting electrodes 30, 31 are designed plate-shaped and arranged parallel to each other.”),
and wherein the device is configured to generate ionization corona discharge by positive ionization voltage led to the needles (“the ionization is carried out via a positive corona discharge by means of the needle-shaped ionization electrode 21.”).
Hepperle does not explicitly discuss a honeycomb structure having a plurality of hexagonal openings.  However, said a honeycomb structure having a plurality of hexagonal openings is considered a change in shape, and a change in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a honeycomb structure having a plurality of hexagonal openings, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Regardless, Hepperle teaches said structure “can have different geometries in particular the opening can have a round or hexagonal cross section.”  One of ordinary skill in the art at the effective filing date of the current invention would obviously envisage the invention of Hepperle to teach the limitations of the instant invention since a honeycomb comprises a plurality of hexagonal cross sections, and Hepperle suggests modification for the openings in said structure.
For claim 17, the teaching of Hepperle is relied upon as set forth above and does not comprise any additional filter or filter system.
For claim 18, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses wherein the material of the needles is wolfram, graphite, graphene, a noble metallic material or an inert material (“… the ionization electrode may be made of tungsten…”, whereas tungsten is a chemically inert material). 
For claim 19, the teaching of Hepperle is relied upon as set forth above.  Hepperle further discloses needles are partially over-molded by plastic structures (Fig. 9; “The insulation coating, which can also be referred to as the surface insulation of the ionization element, can be produced, for example, by a ceramic coating or a thermoplastic plastic coating… the ionization electrode frame and the ionization electrodes are completely electrically isolated except for the contact point and the electrode tips by means of an insulating surface coating.”).
For claim 20, as interpreted, the teaching of Hepperle is relied upon as set forth above, and Hepperle discloses the grounded honeycomb structure, the rails and the plurality of collector plates are supported by the frame (Figs. 5-8; “the ionization electrode frame and the ionization electrodes are completely electrically isolated except for the contact point and the electrode tips by means of an insulating surface coating. By thus providing the ionization element with an electrically insulating coating except at the tip (s) and contact point (s),”).
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hepperle in view of Nakahara (JP 2009297651).
For claim 11, the teaching of Hepperle is relied upon as set forth above but Hepperle is does not explicitly state tips the needles are arranged 5 mm to 25 mm downstream of the honeycomb structure.  Nakahara is analogous art and teaches tips of needles arranged downstream of a structure is 6 mm to 21 mm which decrease in the spark discharge generation distance.  One of ordinary skill in the art would find it obvious at the expected filing date to apply the teaching of Nakahara to the air purifying device of Hepperle in order to benefit from the decreased spark discharge generation with a reasonable expectation of success.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   For example, US 20130216440, US 20050126392, and US 20110171094 each teach ionization units with needles and collectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        November 18, 2022